DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bos et al (US Patent No.: US 5,825,448, “Bos”) in view of Koike et al (US Patent No.: 6,040,885, “Koike”).
Regarding Claim 1, Bos discloses a diffraction grating (Figures 1-4), comprising:
A plurality of different diffracting zones arranged as a continuous layer in a lateral direction substantially parallel to a major surface of a substrate and having a same lateral dimension corresponding to a grating period adapted for light diffraction (Figure 4, Each diffracting zone consists of regions A and B which have a same lateral dimension; Column 11, l.55-Column 12, l.15), wherein
Each of the different diffracting zones is laterally divided into a first region and a second region each comprising liquid crystal (Figure 4, first region A, second region B, liquid crystal 16), wherein

Bos fails to disclose that the different diffracting zones are arranged differently from each other with respect to arrangement of liquid crystals in corresponding portions of different second regions.
However, Koike discloses a similar grating where the different diffracting zones are arranged differently from each other with respect to arrangement of liquid crystals in corresponding portions of different second regions (Koike, Figure 1B, first second region A, first region W1, second second region B, where first second region A and second second region B are different with respect to the arrangement of liquid crystals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating as disclosed by Bos to include different second regions as disclosed by Koike. One would have been motivated to do so for the purpose of stabilizing and creating various micro domains thereby improving viewing aperture characteristics (Koike, Column 8).

Regarding Claim 2, Bos in view of Koike discloses the diffraction grating of Claim 1, wherein the liquid crystals of the different first regions of the different diffracting zones have substantially the same first alignment angle (Figure 4, each first region A has the same first alignment angle).

Regarding Claim 3, Bos in view of Koike discloses the diffraction grating of claim 2, wherein the liquid crystal of different second regions of the different diffracting zones have substantially the same second alignment angle (Figure 4, each first region B would have the same second alignment angle since the domains repeat, as disclosed in Column 11, l.55-Column 12, l.15).

	Regarding Claim 5, Bos in view of Koike discloses the diffraction grating of claim , wherein a ratio of lateral widths between the first region and the second region is substantially the same for different 

	Regarding Claim 7, Bos in view of Koike discloses the diffraction grating of claim 1, wherein the alignment angles are azimuthal angles in a plane parallel to the major surface of the substrate and between respective alignment directions and a reference direction that is parallel to the major surface (Figure 4; Column 14, l.40-57). 

	Regarding Claim 8, Bos in view of Koike discloses the diffraction grating of claim 1, wherein the alignment angles are pre-tilt angles that are measured in a plane perpendicular to the major surface of the substrate and between respective alignment directions and a reference direction that is normal to the major surface (Column 14, l.40-57 discloses a pre-tilt angle that is measured in a plane parallel to the major surface of the substrate; however, the same pre-tilt angle may be measured in a plane parallel to a major surface of the substrate and would still have the same characteristics of being different from one another, as claimed in claims 1 and 8). 

	Regarding Claim 9, Bos in view of Koike discloses the diffraction grating of claim 1, wherein liquid crystals of the first region are aligned along a plurality of first alignment directions which form a plurality of first alignment angles with respect to the reference direction (Figure 4, liquid crystals 16 of first region A have a plurality of first alignment directions), and wherein liquid crystals of the second region are aligned along a plurality of second alignment directions which form a plurality of second alignment angles with respect to the reference direction (Figure 4, liquid crystals 16 of second region B form a plurality of second alignment angles). 

Claims 1-2, 4, 6, 10-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US Publication No.: US 2018/0113309 A1, “Robbins”) in view of Koike.
Regarding Claim 1, Robbins discloses a diffraction grating (Figure 4), comprising: 

Each of the different diffracting zones is laterally divided into a first region and a second region each comprising liquid crystal (Figure 4, first region A, second region B, liquid crystal 244, as annotated below), wherein
The liquid crystals of the first region are aligned along a first alignment direction which forms a first alignment angle with respect to a reference direction, and wherein liquid crystal of the second region are aligned along an alignment direction different from the first alignment direction which forms a different alignment angle relative to the first alignment angle (Figure 4, as annotated below, where first region A has a different alignment angle than second region B).
Robbins fails to disclose that the different diffracting zones are arranged differently from each other with respect to arrangement of liquid crystals in corresponding portions of different second regions.
However, Koike discloses a similar grating where the different diffracting zones are arranged differently from each other with respect to arrangement of liquid crystals in corresponding portions of different second regions (Koike, Figure 1B, first second region A, first region W1, second second region B, where first second region A and second second region B are different with respect to the arrangement of liquid crystals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating as disclosed by Robbins to include different second regions as disclosed by Koike. One would have been motivated to do so for the purpose of stabilizing and creating various micro domains thereby improving viewing aperture characteristics (Koike, Column 8).


    PNG
    media_image1.png
    644
    707
    media_image1.png
    Greyscale



	Regarding Claim 2, Robbins in view of Koike discloses the diffraction grating of Claim 1, wherein the liquid crystals of the different first regions of the different diffracting zones have substantially the same first alignment angle (Robbins, Figure 4, as annotated in the rejection of Claim 1 above, discloses that each first region A has the same first alignment angle).

	Regarding Claim 4, Robbins in view of Koike discloses the diffraction grating of Claim 2, wherein the liquid crystals of different second regions of the different diffracting zones have alignment angles that 

	Regarding Claim 6, Robbins in view of Koike discloses the diffraction grating of Claim 1, wherein a ratio of lateral widths between the first region and the second region is substantially different for different diffracting zones (Robbins, Figure 4, as annotated in the rejection of Claim 1 above, discloses a lateral width ratio A of a first diffracting zone which is smaller than a lateral width ratio B of a second diffracting zone, since lateral width of region B in a first diffracting zone is greater than a lateral width of region B in a second diffracting zone). 

Regarding Claim 10, Robbins in view of Koike discloses a diffraction grating (Figure 4), comprising: 
A plurality of different diffracting zones arranged as a continuous layer in a lateral direction substantially parallel to a major surface of a substrate and having a same lateral dimension corresponding to a grating period adapted for light diffraction (Figure 4, as annotated below), wherein
Each of the different diffracting zones is laterally divided into a first region and a second region each comprising liquid crystals (Figure 4, first region A, second region B, liquid crystal 244, as annotated below).
Robbins fails to disclose that a combined width of the first and second regions being the same lateral dimension, and wherein the different diffracting zones are arranged differently from each other with respect to ratios of lateral widths between respective first and second regions.
However, Koike discloses a similar grating where a combined width of the first and second regions being the same lateral dimension (Koike, Figure 1B, where the first and second regions combined equal the same lateral dimension), and wherein the different diffracting zones are arranged differently from each other with respect to ratios of lateral widths between respective first and second regions (Koike, Figure 1B, first second region A, second second region B, and first region W1 have different widths that are arranged differently).



    PNG
    media_image1.png
    644
    707
    media_image1.png
    Greyscale


Regarding Claim 11, Robbins in view of Koike discloses the diffraction grating of Claim 10, wherein the liquid crystals of the different first regions of the different diffracting zones have substantially 

Regarding Claim 12, Robbins in view of Koike discloses the diffraction grating of claim 11, wherein the liquid crystals of different second regions of the different diffracting zones have substantially the same second alignment angle (Robbins, Figure 4, as annotated in the rejection of Claim 10 above, discloses that at least some of the liquid crystals of different second regions B have the same second alignment angles).

Regarding Claim 13, Robbins in view of Koike discloses the diffraction grating of Claim 11, wherein the liquid crystals of different second regions of the different diffracting zones have alignment angles that are different from each other (Robbins, Figure 4, as annotated in the rejection of Claim 10 above, discloses that a second region B of a first diffracting zone has at least some alignment angles that are different from those of a second region B of a second diffracting zone).

Regarding Claim 14, Robbins in view of Koike discloses the diffraction grating of Claim 10, wherein a ratio of lateral widths between the first region and the second region increases along the lateral direction across three or more different diffracting zones (Robbins, Figure 4, as annotated in the rejection of claim 10 above discloses two different diffracting zones; however, the liquid crystal would continue in the lateral direction and a third different diffracting zone may be considered to have a second region smaller in lateral width than the second regions of the first and second diffracting zones, which would result in an increase in a ratio of lateral widths between the first region and the second region for three or more different diffracting zones).

Regarding Claim 15, Robbins in view of Koike discloses the diffraction grating of claim 10, wherein the alignment angles are azimuthal angles in a plane parallel to the major surface of the substrate and between respective alignment directions and a reference direction that is parallel to the major surface (Robbins, Figure 4 discloses the azimuthal angles).

Regarding Claim 16, Robbins in view of Koike discloses the diffraction grating of claim 10, wherein the alignment angles are pre-tilt angles that are measured in a plane perpendicular to the major surface of the substrate and between respective alignment directions and a reference direction that is normal to the major surface (Robbins, Figure 4 discloses the azimuthal angles, where the reference direction may be considered as being perpendicular to the major surface). 

	Regarding Claim 21, Robbins in view of Koike discloses the diffraction grating of claim 1.
	Robbins fails to disclose that the first regions and the second regions of the different diffracting zones alternate with each other in the lateral direction such that immediately adjacent ones of the first and second regions contact each other without having intervening liquid crystals therebetween.
	However, Koike discloses a similar grating where the first regions and the second regions of the different diffracting zones alternate with each other in the lateral direction such that immediately adjacent ones of the first and second regions contact each other without having intervening liquid crystals therebetween (Koike, Figure 1B, first region W1 alternates with second regions A and B, where the regions are directly adjacent to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating as disclosed by Robbins to include alternating regions as disclosed by Koike. One would have been motivated to do so for the purpose of stabilizing and creating various micro domains thereby improving viewing aperture characteristics (Koike, Column 8).

Regarding Claim 22, Robbins in view of Koike discloses the diffraction grating of claim 10.
Robbins fails to disclose that the first regions and the second regions of the different diffracting zones alternate with each other in the lateral direction such that immediately adjacent ones of the first and second regions contact each other without having intervening liquid crystals therebetween.
	However, Koike discloses a similar grating where the first regions and the second regions of the different diffracting zones alternate with each other in the lateral direction such that immediately adjacent ones of the first and second regions contact each other without having intervening liquid crystals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating as disclosed by Robbins to include alternating regions as disclosed by Koike. One would have been motivated to do so for the purpose of stabilizing and creating various micro domains thereby improving viewing aperture characteristics (Koike, Column 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871